Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The rejection of Claim 19 under 35 U.S.C. § 112 has been withdrawn in view of the amendment filed on 05/26/2021

Allowable Subject Matter
Claims 1-15, 17-21 allowed.
            The following is an examiner’s statement of reasons for allowance: 
       Applicant’s arguments, see pages 9-11 of the response, filed 05/26/2021, with respect to the rejection(s) of claims 1-2, 4-8, 11 and 17-20 under 35 U.S.C. § 103 as being unpatentable over U.S. Publication No. 2017/0229317 (“Shen”) in view of U.S.
Publication No. 2018/0068852 (“Cottle”)/ the rejection of claim 3 under 35 U.S.C. §
103 as being unpatentable over Shen and Cottle and further in view of U.S.
Publication No. 2013/0214391 (“Choi”)/ the rejection of claim 9 under 35 U.S.C. § 103
as being unpatentable over Shen and Cottle and further in view of U.S. Publication
No. 2014/0120726 (“Nemani”) ( particularly the argument that the cited portions of Shen do not disclose “patterning, using the patterned resist layer as an etch mask, the hard mask layer to form a feature from the hard mask layer” and “subsequently smoothing the feature formed from the hard mask layer by forming, using a first atomic layer etch step, a first layer by converting a first portion of the feature formed from the hard mask layer’, as required in claims 
   Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN VINH whose telephone number is (571)272-1471.  The examiner can normally be reached on 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NADINE NORTON can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/LAN VINH/Primary Examiner, Art Unit 1713